—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered June 28, 1999, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of attempted criminal sale of a controlled substance in the third degree in satisfaction of a two-count indictment. Although defendant failed to appear at his first scheduled sentencing allegedly due to a seizure, he nevertheless was sentenced as a second felony offender in accordance with the plea agreement to a prison term of 3 to 6 years at a subsequently rescheduled sentencing.
We reject defendant’s contention that his physical condition, allegedly resulting from a seizure a month earlier, impaired his ability to understand the sentencing proceeding. On the contrary, the record establishes that defendant’s behavior at sentencing was appropriate. Defendant duly responded to County Court’s inquiry regarding his status as a second felony offender and also advocated for a more lenient sentence. In view of the foregoing, we find no abuse of discretion in County Court’s failure to order a competency hearing (see, People v Planty, 238 AD2d 806, 807, lv denied 89 NY2d 1098). Furthermore, we reject defendant’s contention that he was unaware of the consequence of being adjudicated a second felony offender.
Crew III, J. P., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.